DETAILED ACTION

Status of Submissions
This Office action is responsive to the preliminary amendment filed on June 4, 2020, which has been entered.

Objections to Amendments – Formalities
The claim amendments filed on June 4, 2020 are objected to as failing to comply with 37 CFR 1.173(b)(2), (d) and (g). Amended claims must show all changes made relative to the patent, with omitted text enclosed in single brackets, and added text underlined. The use of double brackets or strikethrough is not permitted in reissue applications. New claims must be underlined in their entirety.

The patent claims are not amended properly because:
In amended claim 14, at l. 8, “frame and the” should read “frame and the”.

Applicant is required to place the amendments into compliance with 37 CFR 1.173(a)-(g) in response to this Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

GROUND 1:  Claims 1-18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1, 8 and 14 each recite “a first fastening member” (claim 1, ll. 8-9; claim 8, ll. 7-8; claim 14, ll. 7-8). The use of the adjective “fastening” requires the recited member to function as a fastener, i.e., to attach at least one component to another component. However, claims 1, 8 
Claim 6 recites “the side frame is attached to the slide rail mechanism by a second fastening member…” (ll. 1-3) and “the second fastening member is separate from the first fastening member in a front-rear direction” (ll. 4-5). Likewise, claim 8 recites “a second fastening member provided…to attach the side frame to the slide rail mechanism…” (ll. 13-14) and “the second fastening member…being separate from the first fastening member in a front-rear direction” (ll. 14-15). Assuming the first fastening member is considered to function as a fastener between the side frame and the recited slide rail mechanism (see the above discussion with respect to claim 1, 8 and 14), the subject matter of claims 6 and 8 does not conform to the description of the invention provided in the specification. Specifically, claims 6 and 8 require first and second fastening members that function to attach a singular side frame to a singular slide rail mechanism while also requiring the first and second fastening members to be separated in a front-rear direction. According to the disclosure:
The two bolts B2 and nuts N2 (see Figs. 32-33) function to attach a singular side frame 310 to a singular slide rail mechanism 440. However, as shown in Figs. 32-33, the two bolts B2 and nuts N2 are not separated in a front-rear direction.
The bolt B1 and nut N1 are separated from at least one of the bolts B2 and nuts N2 in a front-rear direction (see Figs. 32-33). However, the bolt B1 and nut N1 and the bolts B2 and nuts N2 do not function to attach the side frame 310 to a singular slide rail mechanism. Instead, the bolt B1 and nut N1 attach the side frame 310 to a first (i.e. front) slide rail mechanism 440, and the bolts B2 and nuts N2 attach the side frame 310 to a second (i.e., rear) slide rail mechanism 440. 
Thus, in order to conform to the specification, claims 6 and 8 should be amended to require two slide rail mechanisms, with the first fastening member attaching the side frame to a 
Claims 2-5, 7, 9-13 and 15-18 are included in this rejection because of their dependencies.

Duplicate Claims - Warning
Applicant is advised that should claim 8 be found allowable, claim 6 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. Note that claim 8 is essentially claim 6 rewritten in independent form.

Applicant is advised that should claim 14 be found allowable, claim 4 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. Note that claim 14 is merely claim 4 rewritten in independent form.

 When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP 608.01(m).

Listing of Prior Art
The following is a listing of the prior art cited in this Office action together with the shorthand reference used for each document (listed alphabetically):
“Aufrere”
US Patent No. 5,626,395

“Endo et al.”
US Publication No. 2008/0036251 A1

“Fujieda”
US Publication No. 2009/0167073 A1

“Ikeda”
JP Publication No. 2002-120623 A (with English translation)

“Maki et al.”
JP Publication No. 2002-59770 A (with English translation)

“Niitsuma et al.”
US Publication No. 2008/0258519 A1

“Toyota et al.”
US Publication No. 2003/0001422 A1

“Urai et al.”
US Patent No. 4,911,352


US Patent No. 4,761,036

“Yamada et al.”
US Publication No. 2010/0187397 A1

“Yokota et al.”
US Publication No. 2007/0158983 A1



Pre-AIA  – First to Invent
This application is being examined under the pre-AIA  first to invent provisions.

In the event the determination of the status of the application as subject to pre-AIA  35 U.S.C. 102 and 103 (or as subject to AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for any prior art rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC §§ 102 and 103
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

GROUND 2:  Claims 1, 2, 4-6, 8, 9, 11, 12, 14, 15 and 17 are rejected under 35 U.S.C. 102(b) as being anticipated by Aufrere.

The seat cushion frame 5 comprises: 
A first U-shaped frame member 10 including a side portion 12 and forming a side frame1. See Figs. 2-6; col. 3, ll. 54-61; col. 4, ll. 9-14. As shown in Fig. 5, a rearward portion 12a of the side frame member 10 has a “]” shaped cross section including a first sidewall portion extending vertically. As shown in Fig. 6, a forward portion 12b has a “L” shaped cross section including a first sidewall portion extending vertically. See col. 3, l. 62 to col. 4, l. 8.
A second U-shaped frame member 20 including a side portion 22 and forming an inner frame disposed at a laterally inner side of the side portion 12 of the side frame member 10. See Figs. 2-6; col. 3, ll. 54-61; col. 4, ll. 9-14. As shown in Fig. 5, a rearward portion 22a of the inner frame member 20 has a “[” shaped cross section including a second sidewall portion extending vertically. As shown in Fig. 6, a forward portion 22b also has a second sidewall portion extending vertically. See col. 3, l. 62 to col. 4, l. 8.
A welded portion 33 at which the inner frame member 20 is joined directly to the side frame member 10. See col. 4, ll. 55-63; col. 6, ll. 58-62. Also, welded connections at which the rearward portion 22a of the inner frame member 20 and the rearward portion 12a of the side frame member 10 are joined together via a fastening plate 30. See col. 4, ll. 15-40; col. 6, ll. 65-67. Further, a rivet 40 via which the forward portion 22b of the inner frame member 20 is joined to the forward portion 12b of the side frame member 10. See col. 4, ll. 41-54. Alternatively, a welded connection via which the forward portion 22b of the inner frame member 20 is joined to the forward portion 12b of the side frame member 10. See col. 7, ll. 18-23.
A slide rail mechanism (not shown) to support the seat cushion frame 5 (including the side frame member 10). See col. 5, ll. 41-44 and 59-61.
A first fastening member in the form of a pivot link 42 provided between the first sidewall portion of the side frame member 10 and the second sidewall portion of the inner frame member 20 as viewed from above. See Fig. 6; col. 5, ll. 29-55; col. 6, ll. 47-52. The member 42 constitutes a “fastening” member, as broadly claimed, because it attaches the seat cushion frame (including the side frame member 10) to the slide rail mechanism (not shown). Further, the member 42 is part of the fastening structure that includes the rivet 40 and it contributes to the fastening function of the rivet 40 in joining the forward portion 12b of the side frame member 10 to the forward portion 22b of the inner frame member 20.
Alternatively, a first fastening member in the form of the fastening plate 30 provided between the first sidewall portion of the side frame member 10 and the second sidewall portion of the inner frame member 20 as viewed from above. See Fig. 5; col. 4, ll. 15-40; col. 6, ll. 65-67. The fastening plate 30 is characterized as a “fastening” member and constitutes such, as broadly claimed, because it is part of the fastening structure that joins the rearward portion 12a of the side frame member 10 to the rearward portion 22a of the inner frame member 20. 
The second sidewall portion of the forward portion 22b of the inner frame member 20 does not overlap the first fastening member 45 as viewed from above. See Fig. 6 and the explanation above.
Alternatively, the second sidewall portion of the rearward portion 22a of the inner frame member 20 does not overlap the first fastening member 30 as viewed from above. See Fig. 5 and the explanation above.
With respect to claims 2, 5, 9, 12, 15 and 17, both the side frame member 10 and the inner frame member 20 have a closed-section structure. See Figs. 5-6; col. 3, l. 62 to col. 4, l. 8. Further, the inner frame member 20 is joined directly to the side frame member 10 by the welded portion 33. Thus, a closed-section structure is formed by the frame members 10, 20 at the welded portion 33. Further, the fastening plate 30 and the associated welded connections provide a direct joint between the rearward portion 22a of the inner frame member 20 and the rearward portion 12a of the side frame member 10. As shown in Fig. 5, the resulting structure has a closed-section.

With respect to claims 5, 12 and 17, the fastening plate 30 is disposed rearwardly of the closed-section structure formed adjacent the welded portion 33. Further, a portion of the fastening plate 30 is disposed rearwardly of the closed-section structure formed by the welded connections between the fastening plate 30 and the rearward portion 22a of the inner frame member 20 and the rearward portion 12a of the side frame member 10.
With respect to claims 6 and 8, the fastening plate 30 can be considered to constitute a first fastening member, and the pivot link 42 can be considered to constitute a second fastening member that is separate from the first fastening member in a front-rear direction. As explained above, the pivot link 42 attaches the seat cushion frame 5 (including the side frame member 10) to the slide rail mechanism (not shown). Further, the fastening plate 30 and another pivot link 49 attach the seat cushion frame 5 (including the side frame member 10) to the slide rail mechanism (not shown).

GROUND 3:  Claims 1, 2, 5, 6, 8, 9 and 12 are rejected under 35 U.S.C. 102(b) as being anticipated by Toyota et al.
With respect to claims 1 and 8, Toyota et al. discloses a vehicle seat comprising a seat cushion frame A (see Fig. 1) coupled to a seat back (not shown) supported by a seat back frame (not shown). See ¶¶ 0029, 0035-0036.
The seat cushion frame A comprises: 
Opposite side frames that comprise first sidewall portions 30, 40. See Figs. 1-8; ¶¶ 0029-0031.
An inner frame (or inner frames) disposed at laterally inner sides of the side frames and including the following integral elements: elements 32, 42 referred to as lower flanges; elements 33, 43 referred to as reinforcing beam portions and 
Lower portions of the inner frame members 33, 43 and thickened connecting portions 34, 35, 44, 45 that integrally and directly join the first sidewall portions 30, 40 of the side frames to the second sidewall portions (see Figs. 5 and 8) defined by the inner frame elements 33, 43 and the second sidewall portions 5E-1 of the inner frame element 5. See Figs. 1-8; ¶¶ 0030-0031, 0033-0035.
Slide rail mechanisms SL slidably supporting the seat cushion frame A (including the side frames). See Figs. 2, 3, 5 and 8; ¶¶ 0034-0035.
First (rear) fastening members in the form of bolts UB provided between the first sidewall portions 30, 40 of the side frames and the second sidewall portions (see Fig. 5) defined by the inner frame elements 33, 43. See Fig. 5; ¶ 0035.
Second (front) fastening member in the form of bolts UB provided between the first sidewall portions 30, 40 of the side frames and the second sidewall portions 5E-1 of the inner frame element 5. See Fig. 8; ¶ 00342.
As shown in Fig. 5, the second sidewall portions (see Fig. 5) defined by the inner frame elements 33, 43 are positioned such that they do not overlap the first (rear) fastening members (bolts) UB as viewed from above.
As shown in Fig. 8, the second sidewall portions 5E-1 of the inner frame element 5 are positioned such that they do not overlap the second (front) fastening members (bolts) UB as viewed from above.
With respect to claims 2, 5, 9 and 12, the lower portions of the inner frame members 33, 43 and the thickened connecting portions 34, 35, 44, 45 are illustrated in Figs. 2, 5 and 8 as having a closed-section structure. As explained above, these elements integrally and directly join the first sidewall portions 30, 40 to the second sidewall portions (see Figs. 5 and 8) defined by 
With respect to claims 5 and 12, the first (rear) fastening members (bolts) UB are disposed rearwardly of the lower portions of the inner frame members 33, 43 and the front thickened connecting portions 34, 44 that are illustrated as having a closed-section structure and that integrally and directly join the first sidewall portions 30, 40 to the second sidewall portions 5E-1 of the inner frame element 5.
With respect to claims 6 and 8, see the above explanation of the second (front) fastening members (bolts) UB, which are separate from the first (rear) fastening members (bolts) UB in a front-rear direction. Both the second (front) fastening members (bolts) UB and the first (rear) fastening members (bolts) UB function to attach the slide rail mechanisms SL to the seat cushion frame A (including the side frames).

GROUND 4:  Claims 1, 2, 5-9, 12 and 13 are rejected under 35 U.S.C. 102(b) as being anticipated by Vogel.
With respect to claims 1 and 8, Vogel discloses a vehicle seat comprising a seat cushion frame 3 coupled to a seat back frame including elements 14. See Figs. 1-2; col. 3, ll. 2-21.
The seat cushion frame 3 comprises: 
Opposite side frames 18 that comprise first sidewall portions (extending vertically). See Figs. 1-2; col. 3, ll. 5-9 and 26-29.
An inner frame including an inner frame member 15 disposed at a laterally inner side of at least one of the side frames 18 and having a sidewall portion (extending vertically). See Fig. 2; col. 3, ll. 21-25.
Corner plates 19 that (a) can be considered to be part of the inner frame, (b) are joined directly to the side frames 18, (c) secure the inner frame member 15 to at least one of the side frame 18, and (d) have mounting holes 20 formed therein, which holes 20 are provided between the first sidewall portions of the side frames 18 and the second sidewall portion of the inner frame member 15. See Fig. 2; col. 3, l. 21 to col. 4, l. 2.
Slide rail mechanisms 2, 4-7, 6’, 7’ slidably supporting the seat cushion frame 3 (including the side frames 18). See Fig. 1; col. 2, l. 58 to col. 3, l. 5.
First (rear) fastening members 7’ forming part of the slide rail mechanisms and received in rear mounting holes 20 such that the first (rear) fastening members 7’ are provided between the first sidewall portions of the side frames 18 and the second sidewall portion of the inner frame member 15. See Figs. 1-2; col. 2, l. 58 to col. 3, l. 5; col. 3, l. 27 to col. 4, l. 2.
Second (front) fastening members 7’ forming part of the slide rail mechanism and received in front mounting holes 20 such that the second (front) fastening members 7’ are provided between the first sidewall portions of the side frames 18 and the second sidewall portion of the inner frame member 15. See Figs. 1-2; col. 2, l. 58 to col. 3, l. 5; col. 3, l. 27 to col. 4, l. 2. As shown in Fig. 2, the second sidewall portion of the inner frame 15 is positioned such that it does not overlap the front and rear mounting holes 20 and, thus, the first (rear) and second (front) fastening members 7’ as viewed from above.
With respect to claims 2, 5, 9 and 12, the side frames 18 have a closed-section structure. Further, as shown in Fig. 2, the side frame 18, corner plates 19 and inner frame member 15 are directly joined together to form a closed-section structure as view from above.
With respect to claims 5 and 12, the first (rear) fastening members 7’ are disposed rearwardly of (i.e., with respect to) the closed-section structure.
With respect to claims 6 and 8, see the above explanation of the second (front) fastening members 7’, which are separate from the first (rear) fastening members 7’ in a front-rear direction. Both the second (front) fastening members 7’ and the first (rear) fastening members 7’ function to attach the slide rail mechanisms to the seat cushion frame 3 (including the side frames 18).
With respect to claims 7 and 13, the slide rail mechanisms 2, 4-7, 6’, 7’ slidably support the seat cushion frame 3 (including the side frames 18) for movement in a lateral direction. See Figs. 1-2; col. 2, l. 58 to col. 3, l. 5.

GROUND 5:  Claims 3, 10 and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Aufrere (GROUND 2) in view of Niitsuma et al.

Niitsuma et al. teaches a vehicle seat comprising: a seat cushion frame 2 having side frames 20a, 20b with integral rear brackets 22a, 22b; a seat back frame 1 having integral lower brackets 12a, 12b disposed at laterally inner sides of the rear brackets 22a, 22b such that each of the lower brackets 12a, 12b of the seat back frame 1 intersects a vertical plane extending in a front-rear direction. See Figs. 1-2; ¶¶ 0015-0018, 0020-0021. The seat cushion frame 2 is supported by a slide rail mechanism 6. See Fig. 1; ¶ 0022.
From the teachings of Niitsuma et al., it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Aufrere by providing the seat back frame with integral lower brackets disposed at laterally inner sides of integral rear brackets on the side frames of the seat cushion frame such that each of the lower brackets of the seat back frame intersects a vertical plane extending in a front-rear direction. Such a construction provides for a simple, effective and strong attachment of the seat back frame to the seat cushion frame. Further, such a construction allows for the integration of impact-absorbing structure as discussed in Niitsuma et al. (see ¶¶ 0019, 0024-0025). When Aufrere is modified to include the seat back frame mounting configuration of Niitsuma et al., the lower brackets of the seat back frame each intersect a vertical plane extending in a front-rear direction, which vertical plane is also intersected by a lower portion of the first fastening member in the form of the fastening plate 30 of Aufrere (see Fig. 5). Further, a modification involving a mere shift in location of parts (resulting in alignment of the first fastening member with the lower brackets of the seat back frame) is generally recognized to be within the level of ordinary skill in the art.

GROUND 6:  Claims 7, 13 and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Aufrere (GROUND 2) in view of Yamada et al.
Aufrere fails to teach that the slide rail mechanism permits the seat cushion frame (including the side frame) to move in a lateral direction.
Yamada et al. teaches a seat cushion frame 64 that includes side frames (see Fig. 3) and which is supported by both a longitudinal slide rail mechanism 4 and a lateral slide rail 
From the teachings of Yamada et al., it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Aufrere by supporting the seat cushion frame (including the side frame) on both a longitudinal slide rail mechanism and a lateral slide rail mechanism such the seat cushion frame moves in both a longitudinal direction and a lateral direction. Such an arrangement is desireable because it allows for adjustment of the seat position both longitudinally and laterally. This allows the user to adjust the seat position to the most comfortable/convenient position.

GROUND 7:  Claims 3 and 10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Toyota et al. (GROUND 3) in view of Niitsuma et al.
Toyota et al. fails to teach that the seat back frame is disposed at a laterally inner side of at least one side frame such that the seat back frame and the first fastening member intersect a common vertical plane extending in a front-rear direction.
Niitsuma et al. teaches a vehicle seat comprising: a seat cushion frame 2 having side frames 20a, 20b with integral rear brackets 22a, 22b; a seat back frame 1 having integral lower brackets 12a, 12b disposed at laterally inner sides of the rear brackets 22a, 22b such that each of the lower brackets 12a, 12b of the seat back frame 1 intersects a vertical plane extending in a front-rear direction. See Figs. 1-2; ¶¶ 0015-0018, 0020-0021. The seat cushion frame 2 is supported by a slide rail mechanism 6. See Fig. 1; ¶ 0022.
From the teachings of Niitsuma et al., it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Toyota et al. by providing the seat back frame with integral lower brackets disposed at laterally inner sides of integral rear brackets on the side frames of the seat cushion frame such that each of the lower brackets of the seat back frame intersects a vertical plane extending in a front-rear direction. Such a construction provides for a simple, effective and strong attachment of the seat back frame to the seat cushion frame. Further, such a construction allows for the integration of impact-absorbing structure as discussed in Niitsuma et al. (see ¶¶ 0019, 0024-0025). When Toyota et al. is modified to include the seat back frame mounting configuration of Niitsuma et al., the lower brackets of the seat back frame each intersect a vertical plane extending in a front-rear direction, which vertical plane is also 

GROUND 8:  Claims 7 and 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Toyota et al. (GROUND 3) in view of Yamada et al.
Toyota et al. fails to teach that the slide rail mechanisms permit the seat cushion frame (including the side frames) to move in a lateral direction.
Yamada et al. teaches a seat cushion frame 64 that includes side frames (see Fig. 3) and which is supported by both a longitudinal slide rail mechanism 4 and a lateral slide rail mechanism 6 such the seat cushion frame 64 moves in both a longitudinal direction and a lateral direction. See Figs. 1-7; ¶¶ 0028-0029, 0036.
From the teachings of Yamada et al., it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Toyota et al. by supporting the seat cushion frame (including the side frames) on both a longitudinal slide rail mechanism and a lateral slide rail mechanism such the seat cushion frame moves in both a longitudinal direction and a lateral direction. Such an arrangement is desireable because it allows for adjustment of the seat position both longitudinally and laterally. This allows the user to adjust the seat position to the most comfortable/convenient position.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP 608.01(o). Correction is required.

Specifically, the specification fails to: 
Describe the seat back frame as “disposed at a laterally inner side of the side frame” (claim 3, ll. 1-2; claim 10, ll. 1-2; claim 16, ll. 1-2).
Provide proper basis for the limitation “the seat back frame is so disposed in such a position that the seat back frame and the first fastening member intersect with a 
Describe a first fastening member as “disposed rearwardly of the closed-section structure” (claim 5, l. 3; claim 12, l. 3; claim 17, l. 3).
Describe a second fastening member as “separate from the first fastening member in a front-rear direction” (claim 6, ll. 4-5; claim 8, ll. 14-15).

The specification is also objected to because:
At col. 24, ll. 43-44, “welding to Bolin the” is inaccurate and appears to be a translation error.
At col. 24, ll. 54-55, “fowling a side surface” is inaccurate and appears to be a translation error.
At col. 25, l. 45, “FIG. 20” should read “FIG. 18 [20]”.
At col. 31, l. 35, “portions 431” should read “portions 431C [431]”.
At col. 32, l. 5, “portion 431F, 432F” should read “[portion] portions 431F, 432F”.
At col. 33, l. 3, “opening 432D and the hook portion 431C” should read “[opening] openings 432D and the hook [portion] portions 431C”.
At col. 33, l. 4, “opening 431D” should read “[opening] openings 431D”.
At col. 38, l. 21, “portion 320C and the sidewall portion 320D” should read “[portion] portions 320C and the sidewall [portion] portions 320D”.
At col. 38, l. 22, “member 320” should read “[member] members 320”.
At col. 44, l. 9, “shaft 571” should read “shaft 571A [571]”.
At col. 44, l. 13, “shaft 571” should read “shaft 571A [571]”.
At col. 44, l. 30, “shaft 571” should read “shaft 571A [571]”.
At col. 46, l. 42, “holes S512” should read “[holes] hole S512”.
At col. 47, l. 34, “so faulted as to extend” is inaccurate and appears to be a translation error.
Appropriate correction is required.

Drawings
The drawings are objected to because:
In Fig. 13, reference number “A2” should be changed to “R2”. See Figs. 4 and 13(b)-15, which properly label the second tension spring R2.
In Fig. 18, reference number “345” should be changed to “347”. See Figs. 19 and 32-33, which properly label the rear portion 347 of the inner frame 340.
In Fig. 31, reference number “345” should be changed to “347”. See Figs. 19 and 32-33, which properly label the rear portion 347 of the inner frame 340.
In Fig. 36, reference number “C1” should be changed to “CB”. See Fig. 40, which properly labels the cable hole CB. Note that reference number C1 corresponds to the cable wire shown in Figs. 12 and 16, which cable wire is not shown in Fig. 36.

The objections to the drawings will not be held in abeyance. All amendments must comply with 37 CFR 1.173(b)(3).

Pertinent Prior Art
The following prior art is considered pertinent to applicant’s disclosure.

Endo et al. teaches a seat cushion frame having side frame members 141, 142 welded to inner frame members 111, 112, with bent sections 151-154 formed in the side frame members 141, 142 so that the side frame members 141, 142 do not overlap fastening members 53, 63, 73, 83 when viewed from above.

Fujieda teaches a seat cushion frame 10 having an outer bracket 60, a frame member 12 laterally inward from the bracket 60, and fastening members B1, N1 between the bracket 60 and the frame member 12. The bracket 60 can be considered to be a “side frame”, and the frame member 12 can be considered to be an “inner frame”.

Ikeda teaches a seat cushion frame 10 comprising side frame members 12b, inner frame members 14 laterally inward from the side frame members 12b, and fastening members 22r between the side frame members 12b and the inner frame members 14.

Maki et al. teaches a seat cushion frame 10 having a main side frame 11 with a closed-section structure, and a seat back frame 20 having a main side frame 21 with a closed-section structure.

Urai et al. teaches a seat cushion frame having side frame members 24, 24’, inner frame members 13, 14 laterally inward from the side frame members 24, 24’, and fastening members 29 between the side frame members 24, 24’ and the inner frame members 13, 14.

Yokota et al. teaches a seat cushion frame CF having side frames 14 with outer and inner side frame members 14A, 14B forming a closed-section structure.

Amendments in Reissue Applications
Applicant is notified that any subsequent amendment to the specification, claims or drawings must comply with 37 CFR 1.173(b)-(g).

Failure to fully comply with 37 CFR 1.173(b)-(g) will generally result in a notification to applicant that an amendment before final rejection is not completely responsive. Such an amendment after final rejection will not be entered.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Disclosure Obligations
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which the patent for which reissue is sought is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation. 
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP 1404, 1442.01 and 1442.04.

Filing and Contact Information
All correspondence relating to this reissue application should be directed:
By EFS:	Registered users may submit via the EFS-Web electronic filing system at: https://efs.uspto.gov/efile/myportal/efs-registered

By Mail3 to:	Commissioner for Patents
United States Patent & Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450

By FAX to:	(571) 273-8300

By hand:	Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter English whose telephone number is (571)272-6671.  The examiner can normally be reached on Monday-Thursday (8:00 am - 6:00 pm EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gay Ann Spahn, can be reached at 571-272-7731. 

/PETER C ENGLISH/						Primary Examiner, Art Unit 3993     

Conferees:  /WCD/ and /GAS/                                                                                                                                                                                                   


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The “side frame” of Aufrere can be considered to be the portion of the U-shaped frame member 10 that extends between the welded portion 33 at the front and the fastening plate 30 at the rear. 
        2 Note that ¶ 0034 erroneously refers to Fig. 6 rather than to the correct Fig. 8.
        3 Mail Stop REISSUE should only be used for the initial filing of reissue applications, and should not be used for any subsequently filed correspondence in reissue applications. See MPEP 1410.